NO. 07-01-0195-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                   NOVEMBER 27, 2001

                          ______________________________


                        FRENANDO RAY TAYLOR, APPELLANT

                                             V.

                      WALTON ELMER WILLIAMSON, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 89-526,456; HONORABLE J. BLAIR CHERRY, JUDGE

                          _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       Appellant perfected this appeal by filing his notice of appeal on May 3, 2001. The

clerk’s record was filed on June 12, 2001, and this court notified appellant of that filing by

letter on the same day. The challenged judgment was a summary judgment and no

hearing was held, so no reporter’s record was filed. Accordingly, pursuant to Rule 38.6(a)

of the Rules of Appellate Procedure, appellant’s brief was due 30 days after the clerk’s
record was filed, or by July 12, 2001. On October 2, we notified appellant that, because

no brief had been filed, the appeal was subject to dismissal for want of prosecution. Our

letter stated that the appeal would be dismissed unless appellant filed a brief and response

by October 12 reasonably explaining his failure to timely file a brief. See Tex. R. App. P.

38.8(a).


       On October 15, 2001, we received a single copy of appellant’s brief and a document

explaining that his failure to timely file a brief was because “he never knew he was

required to submit a brief.” Texas courts do not apply a separate set of procedural rules

for litigants with counsel and for litigants representing themselves. Mansfield State Bank

v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). Litigants representing themselves must

comply with the same procedural rules as are applicable to represented parties. Id. Rule

38.6(a) requires an appellant’s brief to be filed within 30 days of the date the clerk’s record

is filed or the date the reporter’s record is filed. This deadline may be extended on a

motion complying with Rule 10.5(b). The document filed in conjunction with appellant’s

brief does not satisfy any of the requirements of Rule 10.5(b). We cannot agree with

appellant’s assertion that he was not aware he was required to file a brief “reasonably

explains” the need for an extension. Moreover, appellant’s brief submitted for filing does

not comply with the requirements of Rules 9.3 and 38.1. Finding appellant has failed to

comply with the mandatory requirements of the Rules of Appellate Procedure, we dismiss

this appeal for want of prosecution. Tex. R. App. P. 38.8(a).




                                              2
                      Per Curiam
Do not publish.




                  3